United States Court of Appeals
                     For the First Circuit

No. 02-2198

                         UNITED STATES,
                           Appellant,

                               v.

                       MICHAEL L. CARUCCI,
                      Defendant, Appellee,


No. 03-1158

                         UNITED STATES,
                            Appellee,

                               v.

                      MICHAEL L. CARUCCI,
                     Defendant, Appellant,


No. 03-1244

                         UNITED STATES,
                           Appellant,

                               v.

                       MICHAEL L. CARUCCI,
                      Defendant, Appellee.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
           [Hon. Robert E. Keeton, U.S. District Judge]


                             Before
                      Lipez, Circuit Judge,
                Campbell, Senior Circuit Judge,
                and Stahl, Senior Circuit Judge.
     Michael G. Weinberg, with whom Oteri, Weinberg & Lawson, were
on brief, for Michael L. Carucci.
     Demetra Lambros, Attorney, with whom Michael J. Sullivan,
United States Attorney, Richard L. Hoffman, Assistant United States
Attorney, and James D. Herbert, Assistant United States Attorney,
were on brief, for the United States.




                          April 13, 2004
           STAHL, Senior Circuit Judge. Defendant-appellant Michael

Carucci was a real estate broker and a business associate of

Stephen Flemmi, the notorious leader of Boston's "Winter Hill

Gang."    Carucci and Flemmi were indicted on charges relating to

money-laundering, but only Carucci's case was tried.          Both during

and after the jury trial, the district court, pursuant to Fed. R.

Crim. P. 29, entered judgments of acquittal on dozens of the

charged counts. Ultimately, Carucci was found guilty of two counts

of engaging in monetary transactions in criminally-derived property

in violation of 18 U.S.C. § 1957.

           On   appeal,   Carucci    contends   that   the   evidence   was

insufficient to establish criminal liability under the statute, and

challenges the trial court's "willful blindness" instruction to the

jury.    The government cross-appeals, contending that the district

court erred in entering the post-verdict judgments of acquittal; in

ordering a conditional new trial should the Rule 29 rulings be

reversed; and in sentencing.        For the reasons set forth below, we

reverse Carucci's conviction on the two counts and affirm the

district court's judgments of acquittal on the remainder.

                             I. BACKGROUND

A.         Factual history

           We set forth the facts underlying Carucci's convictions

in the light most favorable to the verdict.        See United States v.

Diaz, 300 F.3d 66, 69 (1st Cir. 2002).


                                    -3-
            1.      238 Marlborough Street

            Carucci's company, Group Boston Real Estate, managed a

building at 238 Marlborough Street in Boston.    One of the owners of

the property expressed interest in selling, and Carucci offered to

help find a buyer.     In 1991, Carucci submitted a bid from Flemmi.

During the negotiations, the seller asked Carucci where Flemmi's

money was coming from, and Carucci told them it was from lottery

winnings.    Flemmi, however, told others that the money was from a

family trust.    A few months after the sale, Carucci told the seller

that the money had come from Flemmi's family.

            In the course of the property sale, Carucci referred

Flemmi to Anthony Summers, a real estate lawyer. At trial, Summers

testified that in September, 1992, Carucci asked Summers whether he

thought it would be a problem to sell real estate to Flemmi.

Summers responded, "as long as he did everything legally, that I

didn't think he'd have a problem."

            On October 2, 1992, the Marlborough Street deal closed

for $945,000. Carucci, Summers, and Flemmi, among others, attended

the closing.     The purchaser was a nominee trust set up by Summers,

the "238 Marlborough Street Trust."     The trustees were Carucci and

one of Flemmi's sons, Stephen Hussey; Flemmi was the beneficial

owner.   Flemmi paid in cash with seven checks.      The checks were

drawn from different accounts, none of which bore Flemmi’s name,




                                  -4-
and different banks.      Three were payable to the Mary Irene Trust1

(of which Flemmi was a trustee), three were payable to Mary Flemmi

(Flemmi’s mother) and one was payable to Jeanette Flemmi (Flemmi’s

ex-wife). In conjunction with the sale, Summers drafted a mortgage

evidencing a $975,000 loan from the Mary Irene Trust to the 238

Marlborough Street Trust.       The mortgage, on which Flemmi's name

appeared, was publicly recorded.

           Also on October 2, 1992, Flemmi and Carucci entered a

joint venture agreement concerning the development and sale of the

condominium units at 238 Marlborough Street.            Carucci invested

$15,000 of his sales commission into the joint venture, and Flemmi

handled the remaining costs.

           2.        362 Commonwealth Avenue

           In mid-1992, another real estate broker told Carucci that

362   Commonwealth    Avenue   in   Boston,   a   commercial   condominium

containing a    laundromat, was available as an investment property.

Carucci submitted an offer on the property signed by Hussey as

trustee of SMS Realty Trust and provided a binder check for $1,000

signed by him and drawn on the account of Group Boston.           He also

participated in the sale negotiations.




      1
      The money contributed by the trust constitutes more than half
of the total payment and can be linked to a series of substantial
cash deposits over a one-month period in 1982 at Winter Hill
Savings Bank.

                                    -5-
          According      to    the   purchase   and    sale   agreement,   the

purchaser of the property was Jeannette Benedetti, trustee of Comm-

1 Realty Trust.    The agreement was signed by Benedetti and Karen

Snow, Flemmi's daughters. On October 26, 1992, Carucci signed over

to the listing broker a check for $5,125 from the Mount Washington

Bank payable to Group Boston to serve as a deposit.

          At the property closing on December 9, 1992, three checks

were tendered as payment: a Mount Washington Bank check in the

amount of $30,500 and a Hyde Park Savings Bank check in the amount

of $70,000, both payable to Benedetti, and a $16,408.37 Winter Hill

Federal Savings Bank check payable to Summers & Summers.

          Prior to the closing, in November, 1992, Commonwealth

Laundries, Inc. was formed, with Carucci and Flemmi as the major

stockholders.     Jian-Fen Hu, Flemmi's girlfriend, was president,

treasurer, clerk, and director. On December 11, 1992, Commonwealth

Laundries entered into a lease of 362 Commonwealth Avenue with

Comm-1 Realty Trust.          Hu and Benedetti (as trustee) signed the

lease.   Commonwealth Laundries borrowed $120,000 from the Mary

Irene Trust to purchase equipment and $110,000 from Flemmi for

improvements.

          At    trial,    Flemmi's     other    son,   William   St.   Croix,

testified pursuant to an immunity agreement about his many years of

criminal activity.    He also testified that he first met Carucci at

his father's home in Milton, Massachusetts, in 1990 or 1991.                At


                                      -6-
that time, Carucci told him he was going to broker the sale of the

house. When St. Croix asked Carucci if he knew who his father was,

Carucci responded, "Yes, everybody knows who your father is.                 Your

father was the big guy."         St. Croix testified that he visited Group

Boston's offices "probably hundreds of times."

B.           Procedural history

            On March 11, 1997, a grand jury of the United States

District    Court    for   the    District     of    Massachusetts     returned   a

103-count indictment against Flemmi and Carucci.                 It charged both

defendants with conspiracy to commit money-laundering in violation

of 18 U.S.C. § 1956(h); substantive money-laundering offenses in

violation of 18 U.S.C. § 1956; transactions in criminally derived

property in violation of 18 U.S.C. § 1957; and              RICO conspiracy in

violation of 18 U.S.C. § 1962(d).                In May 2001, as part of a

consolidated plea in another case, Flemmi pleaded guilty to an

information    that      encompassed     the    money-laundering       conspiracy

charges and the charges against him in this case were dismissed.

            In March and April, 2002, Carucci alone was tried before

a jury.    At the close of the government's case, pursuant to Fed. R.

Crim. P. 29(a), the district court granted Carucci's motions for

judgment of acquittal on counts 1, 14-66, and 76-103.                     It then

submitted counts 2-13 and 70-75 to the jury.              These counts charged

violations    of    §§   1956    and   1957    and   concerned   the   laundromat

venture.      Specifically, counts 9-13 and 73-75 related to the


                                        -7-
purchase of the condominium, and counts 2-8 and 70-72 related to

the purchase of the laundry equipment.

            On April 16, 2002, the jury returned a verdict finding

Carucci not guilty on the § 1956 counts (2-13) and guilty on the §

1957 counts (70-75). At a post-verdict hearing, the district court

granted   judgment    of    acquittal      on   counts       70-72   and    74,   and

provisionally granted a new trial on those counts.                         This left

standing only the verdicts on counts 73 and 75, which concern,

respectively, the December 9, 1992, transfer of a Mount Washington

Bank check in the amount of $30,500 and a Hyde Park Savings Bank

check in the amount of $70,000.

            On   December   20,    2002,    the    district     court      sentenced

Carucci to ten months in the custody of the Bureau of Prisons, with

a recommendation that Carucci serve his sentence in a community

confinement      center   (CCC),   followed       by    twenty-four     months      of

supervised release.         The same day, the Department of Justice

announced that the Bureau of Prisons would no longer permit CCC

placement for more than ten percent of the sentence imposed.                        On

December 31, 2002, the district court revised the sentence to

encompass   five     months'   incarceration           and   five    months'      home

confinement.




                                     -8-
                                  II. DISCUSSION

A.          Carucci's challenge to his conviction under
            18 U.S.C. § 1957

            Carucci contends that there was insufficient evidence to

convict him on counts 73 and 75, which charge him with engaging in

monetary transactions in criminally-derived property in violation

of 18 U.S.C. § 1957.         We review Rule 29 determinations de novo.

United States v. Boulerice, 325 F.3d 75, 79 (1st Cir. 2003) (citing

United States v. Carroll, 105 F.3d 740, 742 (1st Cir. 1997)).                  We

will affirm the conviction if, "after assaying all the evidence in

the light most amiable to the government, and taking all reasonable

inferences in its favor, a rational factfinder could find, beyond

a reasonable doubt, that the prosecution successfully proved the

essential elements of the crime."            Id. (quoting United States v.

O'Brien, 14 F.3d 703, 706 (1st Cir. 1994)).

            To   establish    a    violation   of   18   U.S.C.   §   1957,   the

government must prove that (1) the defendant engaged or attempted

to engage in a monetary transaction with a value of more than

$10,000; (2) the defendant knew that the property involved in the

transaction had been derived from some form of criminal activity;

and (3) the property involved in the transaction was actually

derived from specified unlawful activity. 18 U.S.C. § 1957(a)(1).2


     2
      18   U.S.C. § 1957(a)(1) states, in relevant part:
"Whoever    . . . knowingly engages or attempts to engage in a
monetary    transaction in criminally derived property of a value
greater    than $10,000 and is derived from specified unlawful

                                       -9-
Subsection (c) of the statute provides: "the Government is not

required to prove the defendant knew that the offense from which

the criminally derived property was derived was specified unlawful

activity."   Id. § 1957(c).   In other words, a defendant may not be

convicted under § 1957(a) unless he knew that the transaction

involved "criminally derived property," but he need not know that

the property was derived from the "specified unlawful activity."

United States v. Richard, 234 F.3d 763, 768 (1st Cir. 2000)

(quoting United States v. Gabriele, 63 F.3d 61, 65 (1st Cir. 1995))

(internal quotation marks omitted).

           Carucci maintains that the evidence as to each of these

elements is insufficient to support conviction on counts 73 and 75.

We need not address the first two requirements of § 1957, because

we hold that the government did not adduce sufficient evidence that

the purchase of 362 Commonwealth was derived from proceeds from

specified unlawful activity.     We explain below.

           1.     Scope of the specified unlawful activity

           A threshold issue on appeal is the scope of the specified

unlawful activity ("SUA") charged to the jury.       The indictment set

forth four SUAs as underlying the §§ 1956 and 1957 charges: drug

trafficking, extortion, loan sharking, and gambling.           During the

charge   conference,   the   district   court   ruled   that   there   was




activity, shall be punished . . ."

                                 -10-
insufficient evidence to submit loan sharking and drug dealing to

the jury.

            In the jury charge, however, the court's instructions

were inconsistent.    During two occasions in the charge, the court

instructed that all four crimes constituted specified unlawful

activity.    First, it stated:

            You are instructed that the offenses of
            conducting an illegal gambling business,
            engaging in extortionate credit transactions,
            interference with commerce by extortion, and
            distribution and conspiracy to distribute
            narcotics . . . constitute specified unlawful
            activity . . .

Later,   after   reciting   the   four   offenses   again,   the   court

instructed:

            Each of the crimes just listed qualifies as
            specified criminal activity.     Thus, if you
            find beyond a reasonable doubt that any of the
            funds involved in the transactions listed in
            the indictment derived from the commission of
            any of these crimes by any person, then the
            transactions involved proceeds derived from
            specified criminal activity.3

The court then stated that it would provide further details as to

the elements of the SUA offenses later.

            In the context of instructing on §§ 1956 and 1957,

however, the court described only the elements of extortion and

gambling.     As to those two offenses, it stated that it was



    3
      This instruction was given during the portion of the charge
dealing with the § 1956 claim. It was expressly incorporated into
the portion concerning § 1957.

                                  -11-
instructing the jury "as to the elements of the offenses listed as

specified unlawful activity in the indictment . . ."             It set forth

the elements of extortion and gambling that the government had to

prove beyond a reasonable doubt in order for the jury to find a

crime "from which Flemmi derived illegal proceeds."          The court did

not state the elements of loan sharking or drug trafficking, and

did not mention those offenses again.

           Carucci maintains that the district court's failure to

set forth the elements of drug trafficking prevented the jury from

basing a § 1957 conviction on that SUA.4       We need not decide this

issue    because,   even   assuming   that   the   jury    was    instructed

correctly, there is insufficient record evidence that the funds

used in the real estate transactions were actually derived from the

specified unlawful activities, as opposed to other criminally

derived proceeds.     See section II(A)(2), infra.

           2.       Evidence of specified unlawful activity

           As discussed supra, the statute requires proof that the

property involved in the transaction was actually derived from

specified unlawful activity.     18 U.S.C. § 1957(a).       Application of

this requirement is not always straightforward.           This circuit and

others have held that § 1957 convictions necessitate proof beyond



     4
      At oral argument before this court, the government expressly
abandoned its argument that loan sharking constituted a SUA for
purposes of the § 1957 charge. Accordingly, we do not consider it
further.

                                  -12-
a reasonable doubt of the predicate crime.                          See, e.g., United

States v. Burgos, 254 F.3d 8, 14 (1st Cir. 2001) (stating that in

order to convict the defendant of money-laundering, "the government

had to prove that he had attempted to distribute cocaine to satisfy

the specified unlawful activity element of the crime" (internal

quotation marks omitted)); United States v. Lovett, 964 F.2d 1029,

1041-42   (10th       Cir.    1992)   ("the       elements      of    the     particular

'specified unlawful activity' . . . are essential elements that the

prosecution must prove in order to establish a violation of §

1957"); see also United States v. Blackman, 904 F.2d 1250, 1257

(8th   Cir.    1990).        However,     proof     of   a    specific,       individual

underlying offense -- i.e., a particular unlawful mailing in a mail

fraud SUA, or a particular drug sale in a drug trafficking SUA -–

is not necessary to support a § 1957 conviction.                     See United States

v. Richard, 234 F.3d 763, 768 (1st Cir. 2000); United States v.

Mankarious,     151    F.3d    694,   701-02      (7th       Cir.    1998).      Rather,

circumstantial evidence may suffice to allow a jury to infer a

predicate     act    from    an   overall    criminal        scheme.        See,     e.g.,

Mankarious, 151 F.3d at 702-03; United States v. Jackson, 983 F.2d

757, 766-67 (7th Cir. 1993); Blackman, 904 F.2d at 1257.

              Even    applying     this     broad    construction           of   §    1957

liability, the evidence of specified unlawful activity adduced at




                                          -13-
Carucci's trial was insufficient to support his conviction.5            We

first consider the evidence of gambling and extortion, the two SUAs

that were unequivocally charged to the jury.         During the extensive

trial testimony, the only specific mention of either gambling or

extortion was by Flemmi's son, St. Croix.      Initially, he testified

as to his personal criminal history:

            Q: What other types of criminal activities
            have you been involved in?

            A: I have been involved in drug rip-offs,
            selling drugs, extortion, gambling, arson,
            operating an illegal club.

St. Croix then stated that Flemmi was involved in "some" of those

activities, but did not specify which ones.           No other witnesses

testified about Flemmi's participation in gambling or extortion, or

about    proceeds   therefrom.   Thus,   at   very    best,   St.   Croix's

testimony fell short of stating that Flemmi engaged in gambling or

extortion, and there was simply no other evidence on this critical

point.




     5
      The government attempted but failed to present additional
evidence concerning the SUAs.      At trial, the district court
excluded extensive testimony by government witnesses concerning
Flemmi's participation in extortion, drug dealing and gambling
schemes, as well as his lack of legitimate income.       The court
determined that the proffered evidence was insufficiently linked to
the transactions specified in the indictment and to Carucci's
criminal liability. Additionally, the court held that some of the
evidence suffered from hearsay and relevance problems.          The
government's position on appeal is that the evidence that the
district court allowed in was sufficient, standing alone, to
support Carucci's § 1957 convictions.

                                 -14-
            St.   Croix's   testimony suffers from an additional

weakness: it did not indicate a time frame in which the gambling

and extortion, if any, occurred.         In order to establish § 1957

liability, Flemmi must have derived proceeds from gambling or

extortion   before   November   22,   1992,   the   last   date   money   was

deposited into the accounts on which the transactions at issue were

drawn.   See Mankarious, 151 F.3d at 704 ("A money launderer must

obtain proceeds before laundering can take place."); United States

v. Christo, 129 F.3d 578, 580 (11th Cir. 1997) (same).

            After careful consideration of the record, we conclude

that there was insufficient evidence for a rational jury to find

that Flemmi derived proceeds from gambling or extortion before

November 22, 1992.       The gambling SUA, as the district court

instructed, required proof beyond a reasonable doubt that Flemmi

conducted a gambling business that (1) violated Massachusetts law;

(2) was knowingly and intentionally conducted, financed, managed,

supervised, directed or owned by five or more persons; and (3)

which was either in substantially continuous operation for thirty

or more days or had a gross revenue of $2000 or more on any single

day.   See 18 U.S.C. § 1955.    Even if the jury could have reasonably

inferred a violation of Massachusetts law, there was no evidence

presented to the jury as to the second or third elements required

for the specified federal gambling crime.             Moreover, the term

"gambling" is possessed of common meanings apart from the legal


                                  -15-
definition.   See Webster's Third New International Dictionary 932

(1986).   Even if the jury believed that Flemmi was involved with

"gambling," we cannot presume that it found that all of the

elements of § 1955 were satisfied.

          As to extortion, the SUA required the government to prove

that (1) Flemmi knowingly and willfully obtained property from the

victim by means of extortion; (2) Flemmi knew that the victim

parted with property because of extortion; and (3) the extortion

affected interstate commerce.6     18 U.S.C. § 1951.      Again, no

evidence was presented to the jury as to these elements.    As with

gambling, St. Croix's equivocal identification of Flemmi with only

"some" of his own criminal activities fell short of indicating that

"extortion" was one of them.    Furthermore, even if the jury could

reasonably surmise from St. Croix's use of the terms "gambling" and

"extortion" that Flemmi's conduct satisfied the statutory elements

of those offenses, there is no evidence linking it to the relevant

accounts during the relevant time period in the relevant amount.

          As to the SUA of drug trafficking, the government points

to two pieces of evidence purporting to link Flemmi to drug

trafficking proceeds.    First, St. Croix testified that a drug

dealer named Johnny Debs agreed to purchase $100,000 of cocaine

from him in the late 1980s.   He stated that Debs knew nothing about



     6
      It appears to be undisputed that it is Flemmi's criminal
conduct that is at issue for purposes of § 1957, not St. Croix's.

                                -16-
St. Croix, but approached him because of Flemmi’s reputation as a

narcotics dealer.       Second, St. Croix testified that he took drugs

from dealers whom he promised to pay after selling the drugs.            He

did not intend to repay the dealers, however, and said he instead

"would divvy it up with people that I was involved in and later my

father.” (It is not entirely clear from the testimony whether this

scheme was merely a plan, or whether the "divvying" in fact took

place.)     St. Croix also testified that he was involved in drug

trafficking from 1989 to 1997.

            Assuming without deciding that this evidence shows that

Flemmi engaged in drug trafficking, it falls short of establishing

that the funds used in the real estate transactions were actually

derived from drug funds as opposed to other criminally-derived

proceeds.    As with gambling and extortion, there is no evidence as

to the amount of proceeds or the specific time frame in which the

proceeds were conveyed to Flemmi.       Indeed, the fact that St. Croix

specified that any sharing with Flemmi happened "later" suggests

that Flemmi was unlikely to have derived drug-trafficking proceeds

before the 1992 transaction.          Accordingly, to infer from this

testimony that at least $10,000 of the funds involved in the real

estate    transaction    in   1992   were   derived   from   Flemmi's   drug

trafficking is too great a stretch.

            The government points to evidence of Flemmi's leadership

of an organized crime gang and apparent lack of legitimate income


                                     -17-
to support the SUAs.      It argues that the testimony that Flemmi was

a leader of the Winter Hill Gang "told the jury much about Flemmi

and his money."7      The government also points to the fact that

Flemmi's parents had meager incomes and lived frugally, and hence

could not have provided any money to Flemmi for the purchase.

             While these factors certainly suggest criminally derived

income in a general sense, the evidence fails to supply a link to

gambling, extortion or drug trafficking specifically.                 Accepting

that Flemmi's income was illegitimate, it could have been linked to

any number of criminal activities; to conclude from this evidence

that Flemmi derived proceeds from the specified SUAs is simply too

speculative.

             Moreover, a § 1957 conviction cannot be based solely on

the finding that a known criminal had no other legitimate income.

Blackman, 904 F.2d at 1257.       In the cases cited by the government,

courts generally affirm money-laundering convictions only where

such evidence is accompanied by additional, more specific indicia

of criminal activity.       See, e.g., United States v. Hetherington,

256   F.3d   788,   794   (8th   Cir.   2001)     (evidence    of   defendant's

awareness    that   his   company's     "entire    operation    was   based   on

deceit"); United States v. Eastman, 149 F.3d 802, 804 (8th Cir.


      7
      The government also goes into some depth as to St. Croix's
involvement with drug dealing and extortion and expressly urges us
to apply the saying "like father, like son." None of the evidence
concerning St. Croix's conduct supports a conclusion that Flemmi
himself engaged in the SUAs.

                                      -18-
1998) (evidence of defendant's illegal drug purchases, and evidence

that the money defendant provided for transaction had a drug

scent); United States v. Meshack, 225 F.3d 556, 572 n.12 (5th Cir.

2000) (evidence of drug transactions at defendant's restaurant);

United    States      v.    King,    169    F.3d   1035,    1039    (6th     Cir.    1999)

(evidence      that        defendant       "coordinated      a   multi-person         drug

distribution business").

             The government also contends that Flemmi's use of cash

and money orders -- as well as his use of multiple banks, multiple

checks, and nominee trusts -- supports the inference that the

transactions were derived from SUAs. Again, this evidence does not

establish a sufficient nexus to the specified SUAs.                          While it is

true that a suspiciously structured financial transaction can

constitute circumstantial evidence of money-laundering, the cases

cited by the government consistently feature additional evidence of

unlawful activity.            See, e.g., United States v. Smith, 223 F.3d

554,   577    (7th     Cir.       2000)    ("Witnesses      testified      that     Wilson

personally bought and sold drugs, so the jury knew that he had

illegal cash sloshing around that could have been used."); United

States v. Reiss, 186 F.3d 149, 152-53 (2d Cir. 1999) (in convoluted

sale of      airplane,       an    associate    who   was    "heavily        involved   in

narcotics trafficking and money laundering in the United States"

facilitated     the        transaction).        Here,    there     is   no    comparable




                                            -19-
evidence that Flemmi had engaged in the specified SUAs in the

relevant time period.

           In sum, the evidence in the § 1957 case against Carucci

is simply too thin.        While Flemmi's apparent lack of legitimate

income and the structuring of his financial dealings certainly

suggest criminal activity, the government failed to prove a nexus

to the alleged specified unlawful activity, much less to the

accounts   involved   in    the   transactions   at   issue.    Carucci's

convictions on counts 73 and 75 cannot stand.8

B.         The government's cross-appeal

           We now turn to the government's cross-appeal.              The

government contends that the district court erred in allowing

Carucci's motion for acquittal on counts 70 through 72 and 74,

which set forth additional violations of § 1957.               (Counts 70

through 72 related to the purchase of the laundry equipment; count

74 related to the purchase of the condominium.)        As grounds for its

decision, the district court stated that there was insufficient

evidence to establish that Carucci knew that the property involved

in the transactions had been derived from criminal activity.

           As noted supra, we review Rule 29 determinations de novo.

Counts 70-72 and 74 are fatally undermined by the government's

failure of proof as to § 1957's requirement that the transactions


     8
      Accordingly, we need not deal with the other issues Carucci
raises on appeal, including the adequacy of the jury instructions.

                                   -20-
at   issue   were   derived   from   specified    unlawful   activity.      As

discussed    supra,   no   reasonable   jury     could   conclude   that   the

purchases of the equipment or condominium involved proceeds from

Flemmi's gambling, extortion, or drug trafficking. Accordingly, we

affirm the district court's grant of Carucci's Rule 29 motion,

albeit on different grounds.9

                              III. CONCLUSION

             For the reasons set forth above, we reverse Carucci's

convictions on counts 73 and 75 of the indictment and affirm the

district court's judgments of acquittal on counts 70-72 and 74.




      9
      As a result of this holding, we need not address the district
court's award of a conditional new trial should the Rule 29 rulings
be reversed. Nor do we address the sentencing issue raised by the
government.

                                     -21-